Title: John H. Cocke to Thomas Jefferson, 4 May 1819
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
            Dear sir,
            Bremo May 4. 1819
          
          I was sorry to hear that you had not succeeded in getting up the Fish alive—but be assured, Sir, I have had pleasure in doing my part towards repairing the failure—
          The Chub now sent are of a smaller size and I think are more likely to bear the transportation than the former parcel—I have thought it best to detain the Messenger, that he may set out very early in the morning. This will ensure his arrival at Monticello by mid-day—The fish are all taken & in the barrels, sunk in their native pond, with large  spigot holes open in each head—so that we have only to lift the Casks into the Cart, & set him out on his journey tomorrow at 4 O’Clock—
          I am glad to hear of the arrival of Mr Slack—I do not hesitate to give him the preference over Mr Girardin under whose management I have no doubt, the Classical part of  my sons Education has not been properly conducted—for he informs me, that scanning & parsing has not been required of him at all, of late.—I shall esteem it a favour in you to enter my Son with Mr Slack & engage his board with Laporte—asAs his vacation has just commenced & he is not yet provided with Summer clothes it will be 15 or 18 days before I can send him up—I shou’d have requested you to  engage also for Mr Carys Son, knowing that he prefers a school in Charlottesville by any tutor that you wou’d recommend—but that a messenger from his house has just left me by whom I have forwarded the information contained in Your letter respecting the school & the character of the tutor—you may therefore expect to hear from him—Indeed, I am sure you may count upon his Son.—
          This is the first day that I have been able to get on horse back since this day week—and apprehending that it might not be in my power to come up to your circuit Court I therefore wrote you a long letter which was sent to the post two days ago—In that, I have anticipated your enquiries as to Genl Kosciuzkos Will.
          If my health continues to improve as it has for the last two days I shall still be up at the Circuit Court
          
            Yours with the highest respect & Esteem
            J. H. Cocke
          
         